Citation Nr: 1442417	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts and glaucoma.

2.  Entitlement to service connection for diabetes mellitus.
 
3.  Entitlement to service connection for pathology as the cause of low back pain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for athlete's foot.
 
6.  Entitlement to service connection of migraine headaches.

7.  Entitlement to service connection for prostate cancer.
 
8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).

9.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had honorable service from May 1969 to May 1971 and from January 1974 to April 1982.  However, service from April 1982 to March 1986 is considered dishonorable for VA purposes by reason of willful and persistent misconduct.

This matter comes to the Board of Veterans' Appeals (Board) from March 2007, April 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2012, the Board remanded the claims to the RO in Louisville, Kentucky in accordance with instructions for claims involving exposure to contaminated water during service at Camp Lejeune.

In September 2012 the Board sent the Veteran a letter inquiring if he desired a Board hearing on the matters addressed herein as there was some confusion as to whether he desired such a hearing.  Subsequently, in September 2012, the Veteran notified the Board in writing that he did not wish to appear at a hearing and which asked that the Board consider the case on the merits.  Accordingly, any request for a Board hearing is deemed withdrawn.

The Veteran's migraine headache claim had to date been identified as a claim to reopen, as the claim was previously denied in 2003.  The Board will now be reconsidering the matter on a de novo basis.  Additional service department records were added to the claims file subsequent to the September 2003 decision, and were not on file at the time of the decision.  The service department records include records which indicate the dates that the Veteran was stationed at Camp Lejeune, North Carolina.  As the Veteran contends that his disabilities may all stem from his exposure to contaminated water at Camp Lejeune, this constitutes service record evidence that could have been previously obtained and requires VA to reconsider the claim.  See 38 C.F.R. § 3.156 (c).

This appeal was previously before the Board in December 2012.  As several of the Veteran's claims were based on a theory of entitlement related to exposure to chemicals in the water at Camp Lejeune, the Board remanded issues one through eight to the Louisville, Kentucky RO which addresses all VA Camp Lejeune claims with paper claims files.  Initially, the claims were brought before the Atlanta, Georgia RO.  Additionally on appeal is entitlement to pension benefits.  This claim was separately remanded in December 2012 under a different docket number; however, as both claims may be continued by the Louisville, Kentucky RO, the Board is now addressing the claims in one decision.  The Board remanded the claims so that the Camp Lejeune claims could be addressed by the appropriate RO, and so that the Statements of the Case could be mailed to the Veteran's correct representative (the Georgia Department of Veterans Services).  The case has been returned to the Board for further appellate consideration.

The Board notes that the Veteran has submitted June and July 2014 letters without a waiver of RO review.  The letters also pertain to the Veteran's ability to work.  As such, they have no direct bearing on the issues decided below.

The issue(s) of entitlement to service connection for Athlete's feet, low back disorder, migraine headaches, TDIU and pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Glaucoma and cataracts were not manifest in service and is unrelated to service.

2.  Diabetes mellitus did not manifest in service, nor did it manifest to a compensable degree within one year of discharge, and it is otherwise unrelated to service.

3.  Hypertension did not manifest in service, nor did arthritis manifest to a compensable degree within one year of discharge, and it is otherwise unrelated to service.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Stegall

As noted in the Introduction, the Board has previously remanded this claim. The Board remanded the claim in December 2012, instructing the RO to: (1) Provide the Georgia Department of Veterans Services with a copy of the September 2011 Supplemental Statement of the Case (SSOC), (2) and remand the claims file to the Louisville, Kentucky RO to address the Veteran's claims of service connection secondary to exposure to water contaminates during service at Camp Lejeune.

In June 2014, the Louisville, Kentucky RO sent the Georgia Department of Veterans Services a copy of the latest SSOC.  Although this was not specifically a copy of the September 2011 SSOC, it included all evidence added to the claims file since prior to the September 2011 SSOC including the Camp Lejeune water contamination consideration.  The Louisville, Kentucky RO also processed the claims as directed by the December 2012 remand.  As the correct representative was provided the most recent SSOC, which included review of the claims by the updated Louisville, Kentucky RO (which exclusively handles Camp Lejeune water contamination cases with paper claims files), and the Board finds that there was substantial compliance with the December 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in May 2006, December 2008, May 2009 and June 2009 letters, prior to the decisions on appeal.  The letters included notification about how VA establishes effective dates and initial ratings.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and Social Security Administration (prostate cancer) records with the record.  The record does not indicate and the Veteran has not notified VA that additional VA medical records or private medical records exist. 

The duty to assist includes providing an examination when one is required by law. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, the Veteran has current diagnoses of glaucoma, cataracts, diabetes mellitus, and hypertension.  However, a review of service treatment records does not show an event, injury or disease associated with glaucoma, cataracts, diabetes mellitus, or hypertension occurred in service.  Additionally, there is no competent or credible evidence relating the current diagnoses/symptoms with service, to include exposure to chemicals therein.  As such, the Board finds that remanding for VA nexus examinations are not warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d) ; see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus and hypertension if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Camp Lejeune

The Veteran's service personnel records show that the Veteran was stationed at Camp Lejeune from August to November 1969, and from February 1974 to May 1976.  During his claims for service connection, the Veteran has alleged that he entered service healthy, but that he left with a number of disabilities, including those for which he was claiming service connection.  He stated that it was his belief that his health deteriorated due to the water contamination at Camp Lejeune, and that therefore he should be entitled to service connection for all of his claimed service-related disabilities.

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences ' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

Glaucoma and Cataracts

In April 2009, the Veteran filed a claim for "glaucoma/cataracts."  He stated that his current glaucoma and cataracts were related to his military service because he was issued glasses in service and he is diabetic.

In September 2007, a VA treatment record noted bilateral ocular hypertension.  He also had 20/25 visual acuity in the right eye, and 20/20 visual acuity in the left eye.  He also had mild bilateral cataracts.  He was noted to be diabetic, but he was found to have no diabetic retinopathy in either eye.  Although it was a glaucoma examination, the optometrist found ocular hypertension only, and suggested follow-up in one year to see if there was progression.

In April 2009,  the Veteran had a follow up appointment to see if he was developing and diabetic ocular disorders.  He reported that his mother had glaucoma.  His visual acuity was 20/25 bilaterally.  After examination he was noted to not have diabetic retinopathy.  He was a "glaucoma suspect" due to optic nerve appearance and elevated readings.  He was also diagnosed with cataracts.

In December 2009, the VA optometrist noted the Veteran continued to be a "glaucoma suspect" due to optic nerve appearance and a family history of glaucoma.  

Service treatment records include an April 1969 pre-induction evaluation which showed the Veteran had visual acuity of 20/20 in both eyes.  In January 1974 and April 1975, his evaluation again noted visual acuity of 20/20, and the Veteran denied eye trouble.  Although his last period of active duty was found to be dishonorable, his February 1985 separation examination is still pertinent to this claim because it shows that his visual acuity was still 20/20 bilaterally.  The clinical evaluation of his eyes normal. 

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for glaucoma or cataracts.  While the evidence does reveal that the Veteran has diagnoses of glaucoma and cataracts, the most competent and probative evidence of record does not etiologically link these diagnoses to service or any incident therein.  Rather, the record establishes that glaucoma and cataracts were not diagnosed until more than 20 years following the Veteran's last period of service, and more than 25 years from his last period of honorable service.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board notes that the Veteran's statement that his glaucoma and cataracts are related to service because he has had continued eye symptoms (he was provided glasses) from service, which began in service, is not credible.  To the contrary, a review of the record shows that the Veteran entered service in 1969 with visual acuity of 20/20 bilaterally, and that he left service in 1985 with visual acuity of 20/20.  

The Board also notes that the Veteran is not competent to relate his diagnoses of glaucoma and cataracts to his service.  The Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of glaucoma and cataracts because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). (Explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The VA treatment records indicate that the Veteran's family history of glaucoma is significant.  The claims file does not contain a favorable medical opinion regarding the Veteran's claim for glaucoma and cataracts.  The Veteran was not diagnosed with an eye disorder, to include being provided prescription glasses, while in service.  He also did not complain of eye symptoms in service.  There is no credible indication that he complained of eye symptoms within roughly 20 years from discharge from service.  It appears that his vision was initially monitored after he was diagnosed with diabetes mellitus.  The Veteran is not service-connected for diabetes mellitus.  Additionally, VA treatment records do not relate his glaucoma to diabetes mellitus, and he has been found to not have diabetic retinopathy.  

Regarding the Veteran's statements that all of his current disabilities are due to exposure to contaminated water at Camp Lejeune, the Board finds no probative weight to the Veteran's contention.  As noted above, the Veteran did serve at Camp Lejeune during the period when water contamination was present.  Glaucoma and cataracts are not one of the 14 listed disabilities provided by the NRC.  The Louisville, Kentucky RO, in the June 2014 SSOC noted that cataracts and glaucoma are not conditions that fall into the category of being a result of exposure to potential carcinogens.  The RO noted that the Veteran did not provide any medical evidence linking glaucoma or cataracts with contaminated water exposure.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record indicates that the Veteran has glaucoma and cataracts, the preponderance of the evidence is against finding that glaucoma or cataracts are related to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Diabetes Mellitus

In December 2009, the Veteran stated that "during the Vietnam war" he handled "chemical/ammunition depot."  In July 2010, he reported that he was around "lots of chemicals" when he served at the Naval Ammunition Depot in Hawaii, including receiving containers from Vietnam.  He also argued that he developed "these medical conditions" due to Camp Lejeune water contamination.

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand, so those presumptions do not apply.

The Veteran's personnel records show that he served in Oahu, Hawaii from March 1970 to May 1971, as a guard.  There is no indication in his record that he handled herbicides or other chemicals during this assignment.

The History of the U.S. Department of Defense Programs for the Testing, Evaluation and Storage of Tactical Herbicides is contained on http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/index.asp.  The listing includes information from the Department of Defense on projects to test, dispose of or store herbicides in the U.S.  The listing shows that in 1966 and 1967 testing of herbicides was carried out in Hilo and Kauai, Hawaii.  As such, the evidence does not support that the Veteran handled any cargo in Oahu, Hawaii in 1970 or 1971 which contained herbicides.  The Board also notes that his assignment during his period in Hawaii was as a guard.  

The Board does not concede that the Veteran was exposed to herbicides during service.

Additionally, as noted above, diabetes mellitus is not one of the fourteen disease that were placed into the category of limited/suggestive evidence of an association to contaminated water from Camp Lejeune.

Service treatment records do not include a diagnosis of or treatment for signs of diabetes mellitus.  On the Veteran's February 1985 separation evaluation his urinalysis was negative for sugar.

VA treatment records indicate that the Veteran was diagnosed with diabetes mellitus in 2006.  There are no records which indicate that the Veteran's diabetes mellitus manifested to a degree of 10 percent or more within one year following the Veteran's last period of honorable service.

The Veteran has submitted no competent nexus evidence relating his diabetes mellitus to his service.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran would be competent to describe symptoms of diabetes mellitus that developed in service; however, he has not done so.  The Veteran has argued instead that he was healthy prior to service and that his current disabilities must be related to his service.  He has not described any symptoms that may be identifiable to a lay person which were later related by a medical professional to his 2006 diagnosis of diabetes mellitus.  Although the Veteran could have provided statements regarding readily identifiable symptoms in service (again, he did not), the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and any instance of his honorable military service is to be complex in nature for lay observations.  See Jandreau, 492 F.3d at 1376-77.

In sum, the presumption of exposure to Agent Orange does not attach in this case, and the evidence does not support a finding of exposure to herbicides during service in Hawaii.  Diabetes mellitus is not a disability for which an association has been made to exposure to contaminated Camp Lejeune water, and the Veteran has not provided any medical evidence which relates his 2006 diagnosis of diabetes mellitus with his service or to contaminated water.  As there is no evidence of diagnosis of or symptoms of diabetes in service, or to a degree of 10 percent within one year of discharge from his last period of honorable service, or competent evidence of a nexus between his current diabetes mellitus and his service, the Board finds that service connection for diabetes mellitus is not warranted.

In the absence of any persuasive evidence that the Veteran's current diabetes mellitus had an onset during his periods of honorable service or is otherwise etiologically related to honorable active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Hypertension

In July 2010, the Veteran argued that he developed "these medical conditions" (specifically diabetes mellitus and hypertension) in service, and due to Camp Lejeune water contamination.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, DC 7101 Note 1.

During the Veteran's April 1969 pre-induction medical evaluation, his blood pressure was noted to be 126/78.  In January 1974, his medical evaluator recorded a blood pressure reading of 118/70.  In April 1975, his blood pressure was recorded as 120/76.  During his February 1985 separation evaluation his blood pressure was recorded as 110/72.   The Board notes that none of his in-service blood pressure readings were taken two or more times on at least three different days, as needed to confirm hypertension.  However, none of the readings met VA's standard for hypertension, and the Veteran was not diagnosed with hypertension in service as he reported in his July 2010 statement.

The record does not contain an initial hypertension diagnosis.  During an August 2001 headaches examination, the Veteran's blood pressure was noted to be 144/74.  He was not diagnosed with hypertension.  During a comprehensive vitals evaluation in September 2003 he was noted to have had a blood pressure reading of 164/121, and a second reading of 141/103 in July 2003.  His August 2003 reading was 122/88.  

The record does not contain evidence of a hypertension having manifested to a degree of 10 percent within one year of discharge from his last period of honorable service.  As noted, the February 1985 medical evaluation (during his dishonorable period of service) included a normal blood pressure reading.  As such, presumptive service connection is not warranted.

The Veteran is currently on blood pressure medications and is treated for hypertension.  Therefore the first service-connection element is met.  As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Savage, 10 Vet. App. at 495-97.  However, the Veteran has not asserted at any point during the appeal period that he has experienced symptoms of hypertension continuously since his period of service.  The Veteran has stated that he first developed hypertension in-service, but this statement is not credible as it is not supported by a diagnosis of hypertension in service, and by a normal blood pressure reading at discharge from his last period of service.  He has not described symptom(s) or hypertension that are lay observable (he has not described any symptoms at all), and which have persisted from his last period of honorable service to the present.  Notably, hypertension is a disorder that is demonstrated through the results of blood pressure testing that would not be capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, service connection based upon continuity of symptomatology is not warranted.

Additionally, as noted above, hypertension is not one of the fourteen disease that were placed into the category of limited/suggestive evidence of an association to contaminated water from Camp Lejeune.

The Veteran has submitted no competent nexus evidence relating his hypertension to his service.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

In the absence of any persuasive evidence that the Veteran's current hypertension had its onset during his periods of honorable service or is otherwise etiologically related to his honorable active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for glaucoma/cataracts  is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Low back disorder

In a June 2009 statement the Veteran argued that his current low back disorder is a result of his active service because of carrying a heavy ruck sack during training.  He also stated that he had recently undergone a CT scan of his back at the Dublin VAMC.  After reviewing the paper claims file and the virtual records, the Board cannot find a copy of a 2009 CT scan of the Veteran's lumbar spine.  As the Veteran has notified the VA of the existence of possibly pertinent medical evidence, the Board will remand the claim to obtain any outstanding records.


Athlete's Foot

In July 1975, the Veteran was treated for an infected toe.  This progressed to a throbbing left foot, and swollen left leg.  He was diagnosed with cellulitis.  In July 1984 (during his dishonorable period of service), he was treated for tinea pedis and a swollen left foot.  

In March 2012 the Veteran complained of pain, swelling and discoloration of the left foot.  He stated that these were similar to the symptoms he had in service.  He was diagnosed with tinea pedis, hyperhidrosis and onychomycosis.

As the Veteran was treated for a foot disorder during his honorable period of service, was diagnosed with tinea pedis during his dishonorable period of service, and has current foot symptoms, he should have been afforded a VA nexus examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Migraine

A July 2010 VA headache examination provided a positive opinion based on the Veteran's statements that his headaches began in service and continued to the present.  The Board notes that the Veteran's complaints of headaches began during his dishonorable period of service.  Remand is necessary for a nexus opinion which addresses whether his headaches are related to his honorable periods of service.

Prostate Cancer

In May 2014, the Veteran was afforded a VA examination where the examiner provided an opinion and rationale regarding the Veteran's claim of entitlement to prostate cancer secondary to water contamination.  The Veteran has also argued that his prostate cancer is a result of his in-service vasectomy.  Records show that the Veteran underwent a vasectomy in 1982, during a period of honorable service.  On remand, a nexus opinion should be sought regarding the direct service-connection theory of entitlement.  

TDIU  

The Veteran's claim for TDIU is inextricable intertwined with his ongoing service-connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Veteran is not currently service-connected for any disability.

Pension

As noted in the prior Board remand, the RO issued a SOC in November 2012 which carbon copied a private attorney and not the Veteran's properly appointed representative, the Georgia Department of Veterans Services.  Accordingly, the Board remanded the claim so that the Veteran's proper representative could be provided a copy of the Statement of the Case and a proper amount of time could be allowed for response.  See 38 C.F.R. §§ 19.29, 19.30.  A review of the claims file and virtual records shows that a copy of the SOC was never sent to the Veteran's proper representative after the December 2012 Board remand.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that the January 2012 SOC has the claim date for pension as having been received June 18, 2008.  A review of the claims file and virtual records does not include a copy of this claim.  The claims file shows that the Veteran was granted entitlement to total nonservice-connected pension effective August 16, 2004, in a January 2005 rating decision.  Virtual records contain an August 15, 2008 letter which noted that the Veteran was recently sent a letter that explained that he was paid $31,262.00 more than he was entitled to due to a change to his Compensation and Pension benefits.  At this time, the Veteran was only receiving pension benefits.  The letter explaining the overpayment is not contained in the virtual record.  On August 29, 2008, the Veteran stated that he mailed a financial statement and waiver request, and for re-instatement of his pension benefits on August 20, 2008.  This August 20, 2008 request is not of record.  On remand, the RO should ensure that any available missing records regarding the Veteran's pension claim, to include a June 18, 2008 claim, an August 20, 2008 re-instatement request, and any letters from the VA detailing the reason for stopping the Veteran's total nonservice-connected pension/overpayment of benefits regarding his pension, must be added to the record.

Other considerations

In June and July 2014, the Veteran provided three letters from what appears to be a healthcare provider named Sharada Jain.  It is not entirely clear if the healthcare provider is a VA healthcare provider or a private healthcare provider, but the letters have VA mailing information from the Dublin, Georgia VA Medical Center cut and pasted at the top.  Given the particular wording of the three letters, the Board directs the RO to take appropriate steps to determine the authenticity of the letters, to include contacting the Dublin VAMC/Sharada Jain.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any available missing records regarding the Veteran's pension claim, to include a June 18, 2008 pension claim, an August 20, 2008 re-instatement request, any letters from the VA detailing the reason for stopping the Veteran's total nonservice-connected pension/overpayment of benefits regarding his pension, and any additional financial records are added to the record.  If any records are not available, proper steps to inform the Veteran and his representative must be taken, and a formal finding of unavailability must be placed into the record.

2.  Provide the Veteran and his representative, the Georgia Department of Veterans Services, with a copy of the November 2012 Statement of the Case at his current mailing address and afford him an opportunity to respond prior to returning the case to the Board for further review.

3.  Take appropriate steps to determine the authenticity of the three June/July 2014 letters signed by a healthcare professional (the name appears to be Sharada Jain), to include contacting the Dublin VAMC.

4.  Obtain any outstanding or ongoing VA treatment records related to the Veteran's remanded claims, to include a 2009 CT scan of the Veteran's lumbar spine.  Any failure to obtain VA records should be noted in a memorandum attached to the claims file/virtual record, and a copy should be sent to the Veteran and his representative.

5.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed Athlete's foot.  The examiner must be given access to the claims file and virtual records in conjunction with the examination.  After examination and interview of the Veteran, and review of the record, the examiner should provide the following opinions:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed Athlete's foot due to, or as a result of, his honorable service?  Please address the in-service complaints of left toe/ foot/leg pain and swelling, and the diagnosis of cellulitis.  Please note that the Veteran's dishonorable period of service is from April 1982 to March 1986.

A complete rationale must be provided for all opinions expressed.

6.  Schedule the Veteran for a VA examination to determine the etiology of his migraine headaches.  The examiner must be given access to the claims file and virtual records in conjunction with the examination.  After examination and interview of the Veteran, and review of the record, the examiner should provide the following opinions:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed migraine headaches due to, or as a result of, his honorable service?  Please note that the Veteran's dishonorable period of service is from April 1982 to March 1986.

A complete rationale must be provided for all opinions expressed.

7.  Schedule the Veteran for a VA examination to determine the etiology of his prostate cancer.  The examiner must be given access to the claims file and virtual records in conjunction with the examination.  After examination and interview of the Veteran, and review of the record, the examiner should provide the following opinion:

Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed prostate cancer due to, or as a result of, his honorable service?  Please address the Veteran's contention that his prostate cancer is due to his in-service vasectomy.

A complete rationale must be provided for all opinions expressed.

8.  Thereafter, the appeals should be readjudicated, to include all evidence received since the last prior Statements of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


